       Case 1:18-cv-00156-DAK-CMR Document 63 Filed 10/15/19 Page 1 of 5




R. Blake Hamilton (Utah Bar No. 11395)
Ashley M. Gregson (Utah Bar No. 13716)
DURHAM JONES & PINEGAR, P.C.
111 S. Main Street, Suite 2400
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
Facsimile: (801) 415-3500
bhamilton@djplaw.com
agregson@djplaw.com

ATTORNEYS FOR BOX ELDER COUNTY DEFENDANTS

     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          NORTHERN DIVISION


NEHEMIAH MCFARLIN, and ATOATASI
FOX,
                                                 BOX ELDER COUNTY DEFENDANTS’
                        Plaintiffs,              REQUEST TO SUBMIT FOR DECISION
                                                              RE:
v.
                                                   1) BOX ELDER COUNTY
BOX ELDER COUNTY; BOX ELDER                           DEFENDANTS’ MOTION FOR
COUNTY SHERIFF’S OFFICE; ADAM                         JUDGMENT ON THE
WALKER; JUSTIN ZILLES; SHANE                          PLEADINGS, AND
NEBEKER; STEVEN BERRY; Z. MOORE;
L. MAUGHAN; ONEIDA COUNTY;                         2) PLAINTIFFS’ MOTION FOR
ONEIDA COUNTY SHERIFF’S OFFICE;                       LEAVE TO AMEND COMPLAINT
SHERIFF JEFF SEMRAD; DETECTIVE
PATSY SHERMAN; JOHN AND JANE
DOES I-X,                                          *ORAL ARGUMENT REQUESTED*

                       Defendants.                     Civil No.: 1:18-cv-00156-DAK

                                                            Judge Dale A. Kimball

        Pursuant to DUCivR 7-3, Defendants Box Elder County, Box Elder County Sheriff’s

Office, Sergeant Steven Berry, Detective Zachary Moore, and Lawrence Maughan (collectively

“Box Elder County Defendants”), by and through counsel, hereby submit for decision 1) their

Motion for Judgment on the Pleadings (Dkt. No. 28), and 2) Plaintiffs’ Motion for Leave to


SLC_4556899.1
       Case 1:18-cv-00156-DAK-CMR Document 63 Filed 10/15/19 Page 2 of 5




Amend Complaint (Dkt. No. 31). The Box Elder County Defendants state the following with

respect to the pending motions:

                Box Elder County Defendants’ Motion for Judgment on the Pleadings

        1.         The Box Elder County Defendants filed their Motion for Judgment on the

Pleadings on May 22, 2019 (Dkt. No. 28).

        2.         Plaintiffs filed their response on June 19, 2019 (Dkt. No. 32).

        3.         The Box Elder County Defendants filed their reply memorandum on July 12,

2019 (Dkt. No. 41).

                          Plaintiffs’ Motion for Leave to Amend Complaint

        1.         Plaintiffs filed their Motion for Leave to Amend Complaint on June 19, 2019

(Dkt. No. 31).

        2.         The Box Elder County Defendants filed their response on July 12, 2019 (Dkt. No.

42).

        3.         Plaintiffs filed their reply memorandum on July 26, 2019 (Dkt. No. 45).

                                                 Hearing

        The Box Elder County Defendants request a hearing on the aforementioned motions at

the Court’s earliest convenience. Pursuant to DUCivR 7-1(f), the Box Elder County Defendants

submit that good cause exists to set oral argument on these motions because the motions contain

overlapping issues, and if they are decided in Box Elder County Defendants’ favor, they would

dispose of all claims asserted against the Box Elder County Defendants. A hearing will assist the

Court in its consideration of the factual positions and legal arguments of the parties contained in

the legal memoranda listed above.


                                                     2
SLC_4556899.1
       Case 1:18-cv-00156-DAK-CMR Document 63 Filed 10/15/19 Page 3 of 5




        DATED this 15th day of October, 2019.



                                                    DURHAM JONES & PINEGAR, P.C.


                                                    /s/ R. Blake Hamilton
                                                    R. Blake Hamilton
                                                    Ashley M. Gregson
                                                    ATTORNEYS FOR BOX ELDER
                                                    COUNTY DEFENDANTS




                                                3
SLC_4556899.1
       Case 1:18-cv-00156-DAK-CMR Document 63 Filed 10/15/19 Page 4 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing document was served this

15th day of October, 2019, via electronic filing upon the following:


        Daniel L. Steel (6336)
        Grant M. Sumsion (6445)
        SUMSION STEELE & CRANDALL
        545 E. University Parkway, Suite 200
        Orem, Utah 84097
        Telephone: (801) 426-6888
        dan@sumsionsteele.com
        grant@sumsionsteele.com
        Attorneys for Plaintiffs

        Bron Rammell
        MAY RAMMELL & WELLS
        216 W. Whitman St.
        Pocatello, ID 83204
        bron@mrtlaw.net
        Attorney for Plaintiffs

        Blake G. Hall
        Sam L. Angell
        HALL ANGELL & ASSOCIATES, LLP
        1075 S. Utah Ave., Suite 150
        Idaho Falls, Idaho 83402
        bgh@hasattorneys.com
        sla@hasattorneys.com
        Attorneys for Oneida County Defendants

        Stephen F. Noel
        SMITH KNOWLES PC
        2225 Washington Blvd., Ste. 200
        Ogden, Utah 84401
        snoel@smithknowles.com
        Attorney for Oneida County Defendants




                                                4
SLC_4556899.1
       Case 1:18-cv-00156-DAK-CMR Document 63 Filed 10/15/19 Page 5 of 5




        Darin B. Goff
        Assistant Utah Attorney General
        160 East 300 South, Sixth Floor
        P.O. Box 140856 [X] Email
        Salt Lake City, Utah 84114-0856
        E-mail: dgoff@agutah.gov
        Attorney for Utah Highway Patrol Defendants


                                                 /s/ Marissa Beaty
                                                 Legal Assistant




                                             5
SLC_4556899.1
